Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 17-BG-1075

                       IN RE BERHAN DARGIE, RESPONDENT.                   11/09/2017

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 455288)

              On Report and Recommendation of the Board on Professional
                   Responsibility Ad Hoc Hearing Committee
                  Approving Petition for Negotiated Discipline
                                   (BDN 009-17)
                           (Decided: November 9, 2017)

      Before BECKWITH and EASTERLY, Associate Judges, and NEBEKER, Senior
Judge.

      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1 (d) governing the appropriate citation of this opinion.


      In this disciplinary matter, the District of Columbia Court of Appeals Board

on Professional Responsibility Ad Hoc Hearing Committee (the Committee)

recommends approval of a revised petition for negotiated attorney discipline. The

violations stem from respondent Berhan Dargie’s professional misconduct,

wherein he knowingly made a false statement to a third party about the amount of a
                                          2

settlement agreement and the statement prompted the third party to take a lesser fee

for services it provided to his client.


      Respondent acknowledged that he (1) knowingly made a false statement of

material fact to a third person and (2) engaged in conduct involving dishonesty,

fraud, deceit, and misrepresentation, thereby violating Rules 4.1 (a) and 8.4 (c) of

the District of Columbia Rules of Professional Conduct.            The Committee

considered the following circumstances in mitigation: (1) respondent’s cooperation

with Disciplinary Counsel; (2) that respondent took full responsibility and

demonstrated remorse for his actions; (3) respondent’s efforts to remedy the

dishonest representation; and (4) respondent’s pro bono work and other charitable

and community services.        As a result, Disciplinary Counsel and respondent

negotiated the imposition of discipline in the form of a sixty-day suspension. After

reviewing the revised petition for negotiated discipline, considering a supporting

affidavit and the attachment thereto, and conducting a limited hearing, the

Committee concluded that the revised petition for negotiated discipline should be

approved.


        We accept the Committee’s recommendation because the Committee

properly applied D.C. Bar R. XI § 12.1 (c), and we find no error in the

Committee’s determination. Based upon the record before the court, the negotiated
                                           3

discipline of a sixty-day suspension from the practice of law is not unduly lenient

considering the existence of mitigating factors and the discipline imposed by this

court for similar actions.1


      In accordance with our procedures in uncontested disciplinary cases, we

agree that this case is appropriate for negotiated discipline, and we accept the

Committee’s recommendation. Accordingly, it is


      ORDERED that Berham Dargie is hereby suspended from the practice of

law in the District of Columbia for sixty days. We direct respondent’s attention to

the requirements of D.C. Bar R. XI, § 14 (g) and its effect on his eligibility for

reinstatement. See D.C. Bar R. XI, § 16 (c).


                                                      So ordered.

      1
          See In re Rosenau, 132 A.3d 1174 (D.C. 2016) (upholding a thirty-day
suspension in failing to disclose the death of his client during mediation); In re
Amberly, 974 A.2d 270 (D.C. 2009) (imposing a thirty-day suspension for an
attorney who knowingly made false statements about the service of a
counterclaim); In re Mitchell, 822 A.2d 1106 (D.C. 2003) (suspending an attorney
for ninety days after the attorney repeatedly made false statements to a third party
about both the receipt of funds in which the third party had an interest and the
satisfaction of the debt to the third party and then failed to pay the third party after
receiving notice of Disciplinary Counsel’s action against him); In re Zeiger, 692
A.2d 1351 (D.C. 1997) (involving a sixty-day suspension for an attorney, with a
number of mitigating factors, that altered his client’s medical records and
submitted them to the opposing party’s insurer).